DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendments filed on 01/14/2022 and 01/25/2022. Claims 16, 18-29, and 31-35 are pending in the case. Claims 16, 24, and 35 are independent claims.

Reasons for Allowance
The following is a statement of reasons for allowance:
The prior art made of record does not teach, make obvious, or suggest the claim limitations of independent claims 16, 24, and 35 as summarized below.
Dumoulin et al. (Dumoulin, Vincent, Ian Goodfellow, Aaron Courville, and Yoshua Bengio. "On the challenges of physical implementations of RBMs." In Proceedings of the AAAI Conference on Artificial Intelligence, vol. 28, no. 1. 2014) implements a Restricted Boltzmann machine (RBM) on a D-Wave quantum computer. Macready et al. (U.S. Pat. App. Pub. No 2014/0187427) explicitly introduces a classical computer in a hybrid setup. Yapage (Yapage, Nihal. "Information geometrical study of quantum Boltzmann machines." (2008)) in discussing a quantum Boltzmann machine (QBM), teaches that a Gibbs distribution is used where each element is represented a qubit. Ozsols et al. (U.S. Pat. No. 8,892,857) teaches an ancillary register with the primary registers where a quantum state rotation is applied to the ancillary register. Specifically, the initial quantum state is initialized with a set of primary registers for the initial quantum state and with at least one ancillary register. The initial quantum state is transformed such that the set of primary registers reflects the initial quantum sample states and such that the at least one ancillary register is varied to compose an intermediate quantum state. In addition, the intermediate quantum state is amplified by implementing quantum state rotation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123